DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2022 has been entered.
Claim Objections
Claim 16 is objected to because of the following informalities:
Claim 16 recites limitations “the first gate electrode and the second gate electrode” that lack explicit antecedent basis in the claim. The claim 16 should be amended to specify “a first gate electrode and a second gate electrode” as previously defined in (currently cancelled) claim 15.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0170779 to Kelber et al. (hereinafter Kelber) in view of Hu et al. (US Patent No. 10,217,798, hereinafter Hu), Cho et al. (US 2017/0229576, hereinafter Cho), and Safeer et al. (“Room-Temperature Spin Hall Effect in Graphene/MoS2 van der Waals Heterostructures” (2019) Nano Lett.,19, 1074−1082, hereinafter Safeer).
With respect to Claim 1, Kelber discloses a graphene spin transistor (e.g., spin field effect transistor (spin-FET) based upon graphene) (Kelber, Figs. 1, 3a-3c, ¶0007-¶0011, ¶0016-¶0023) comprising:
       a gate electrode (e.g., ferromagnetic gate, Co) (Kelber, Figs. 1, 3, ¶0007, ¶0021-¶0022);
       a gate insulating film (e.g., magnetic oxide layer, Co3O4) (Kelber, Figs. 1, 3, ¶0019, ¶0022) configured to insulate the gate electrode;
       a graphene layer (Kelber, Figs. 1, 3, ¶0017, ¶0022) formed to face the gate electrode based on the gate insulating film; and
       a first pattern (e.g., the source extending to cross the graphene layer) (Kelber, Figs. 1, 3c, ¶0019, ¶0023) and a second pattern (e.g., the drain extending to cross the graphene layer) formed to cross the graphene layer in a transverse direction thereof so as to be spaced a predetermined distance apart from each other in a longitudinal direction thereof,
       wherein a spin current is induced (e.g., polarization of graphene electrons is due to alignment of graphene conduction band electrons with Co ions that yields polarization of the conduction electrons) (Kelber, Figs. 1, 3a-3c, ¶0008, ¶0011, ¶0023) due to spin-biased electrons between the first pattern (e.g., the source) and the second pattern (e.g., the drain), 
       wherein a spin direction of the spin-biased electrons is controlled by the gate electrode (e.g., the gated spin-FET device) (Kelber, Figs. 1, 3a-3c, ¶0007, ¶0011, ¶0023), thereby performing operation.
Further, Kelber does not specifically (1) a first TMDC pattern and a second TMDC pattern, wherein a spin current is induced using a spin-momentum locking band structure formed at each interface between the graphene layer and the first TMDC pattern, and between the graphene layer and the second TMDC pattern, wherein a voltage applied to the gate electrode, wherein a voltage difference between a first area of the second TMDC pattern and a second area of the graphene layer, which is adjacent to the second TMDC pattern in the opposite direction of the first TMDC pattern, has characteristics of an off state when the voltage applied to the gate electrode is zero, and has characteristics of an on state when the applied voltage is greater than or less than a voltage for the off state by a predetermined value, thereby performing operation, and (2) wherein output voltage of the graphene spin transistor is produced by the Rashba-Edelstein effect in which an electric field is generated by tilting of the band structure of materials on the junction surfaces between the graphene layer and the first TMDC pattern and the second TMDC pattern, in which up-spin electrons and down-spin electrons are generated due to spin- momentum locking in a Rashba type, and in which injection or diffusion of excessive spin electrons generated on the junction surface between the graphene layer and the first TMDC pattern occurs from the first TMDC pattern to the second TMDC pattern through the graphene layer.
Regarding (1), Hu teaches forming transistor devices (Hu, Fig. 4A, Col. 1, lines 15-16; Col. 2, lines 14-25; Col. 4, lines 30-53; Col. 5, lines 30-62; Col. 7, lines 26-45) from the layered combinations of different 2D materials referred as van der Waals heterostructures, wherein the 2D materials includes graphene, MoS2, MoSe2, WS2, and WSe2, and combinations thereof; specifically, van der Waals heterostructures have band gaps ranging from 0 eV to greater than 5 eV, and have properties that are tuned, e.g. via modifying thickness, imposing an electric field, and/or imposing strain effects; and the transistors made from 2D materials are naturally immune to the short-channel effect, which is a dominant factor limiting the scaling and performance of conventionally implemented silicon-based MOSFETs.
Furthermore, Cho teaches that graphene as 2D material has a strong bonding with TMDs and capable of forming a low contact resistance (Cho, Fig. 1A, ¶0002, ¶0017-¶0019, ¶0035-¶0040, ¶0044, ¶0049-¶0051), and heterostructure comprised of graphene-TMD includes an interface between the strained graphene and TMD due to lattice constant mismatch between the graphene and the TMD (e.g. MoS2), and the doped graphene is capable of forming ohmic contact with TMD, wherein a voltage difference between a first area of the TMD pattern (e.g., at the drain contact 207) and a second area of the graphene layer (e.g., at the source contact 206) has characteristics of an off state (e.g., Fig. 3a shows the “off” condition when the switching voltage Vgs=0) (Cho, Fig. 3A, ¶0026-¶0028) when the voltage applied to the gate electrode is zero, and has characteristics of an on state (e.g., Fig. 3b shows the “on” condition when the switching voltage Vgs is in a range of 1-4V) (Cho, Fig. 3B, ¶0028) when the applied voltage is greater than a voltage for the off state by a predetermined value, thereby performing operation.
Note that it is well known in theory that a two-dimensional material (such as MoS2) bonded to the graphene layer forms a spin-momentum15 locking band structure at interfaces between the TMDC and the graphene layer (as admitted by Applicant, page 17, lines 12-22 of the original specification).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify a graphene spin transistor device of Kelber by forming a heterostructure including graphene and other 2D material as a van der Waals heterostructure comprised of graphene and TMD materials as taught by Hu, and having a high quality graphene-TMD interface as taught by Cho, wherein the on/off switching is realized by applying a gate voltage as taught by Cho to have a first TMDC pattern and a second TMDC pattern, wherein a spin current is induced using a spin-momentum locking band structure formed at each interface between the graphene layer and the first TMDC pattern, and between the graphene layer and the second TMDC pattern, wherein a voltage applied to the gate electrode, wherein a voltage difference between a first area of the second TMDC pattern and a second area of the graphene layer, which is adjacent to the second TMDC pattern in the opposite direction of the first TMDC pattern, has characteristics of an off state when the voltage applied to the gate electrode is zero, and has characteristics of an on state when the applied voltage is greater than or less than a voltage for the off state by a predetermined value, thereby performing operation in order to provide improved spintronic transistor device with enhanced spin polarization of electrons due to inversion asymmetry formed by heterostructure including a high quality graphene-TMD interface, and to obtain a transistor with eliminated short-channel effect and low contact resistance (Hu, Col. 1, lines 15-16; Col. 2, lines 14-25;Col. 5, lines 36-62; Cho, ¶0002, ¶0017-¶0019, ¶0035, ¶0049-¶0051).
Regarding (2), Safeer teaches forming graphene/MoS2 van der Waals heterostructure-based device (Safeer, Figs.1-3, Abstract, p.1074-p.1079) has efficient spin-to charge voltage output because graphene is excellent material for spin transport and spin-to-charge current conversion is associated with the proximity-induced Rashba-Edelstein effect (REE) in graphene, wherein TMDs imprint their strong spin-orbit coupling effect into graphene via the proximity effect; the REE is a phenomena (Safeer, Figs. 1-3, p.1075, paragraph 2) that convert charge currents into spin densities, and its reciprocal effect (inverse REE) coverts spin densities into charge currents, and this mechanism leads to the highly efficient electrical generation and detection of spins that is important or realization of spintronic devices (Safeer, Figs. 1-3, p.1075, Col. 1, lines 5-16); graphene/MoS2 heterostructure device includes MoS2 disposed in the middle of cross-shaped graphene (Safeer, Fig. 1, p.1075, Col. 1, paragraph 3; Col. 2) for the proximity-induced Rashba−Edelstein effect in graphene, a charge current applied along the graphene/MoS2 stripe creates a spin accumulation with in-plane spin polarization, which then diffuses to the graphene channel; in the TMD-proximized graphene, spin-to charge current conversion is also associated with the spin Hall effect (SHE) that is indistinguishable from the REE effect in graphene; in the SHE in graphene, a charge current applied along the graphene/MoS2 stripe results in a spin current with out-of-plane spin polarization in the graphene channel;  and that the device concept of Safeer (Safeer, Figs. 1-3, p.1079, paragraph 3) includes integration of a gate to have a gate voltage to tune the spin-to-charge conversion in graphene.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify a spin transistor device of Kelber/Hu/Cho by forming graphene/MoS2 van der Waals heterostructure-based device as taught by Safeer, wherein spin-to-charge current conversion is associated with the proximity-induced Rashba-Edelstein effect (REE) in graphene and a gate voltage is applied to tune the spin-to-charge conversion in graphene to have output voltage of the graphene spin transistor is produced by the Rashba-Edelstein effect in which an electric field is generated by tilting of the band structure of materials on the junction surfaces between the graphene layer and the first TMDC pattern and the second TMDC pattern, in which up-spin electrons and down-spin electrons are generated due to spin- momentum locking in a Rashba type, and in which injection or diffusion of excessive spin electrons generated on the junction surface between the graphene layer and the first TMDC pattern occurs from the first TMDC pattern to the second TMDC pattern through the graphene layer in order to provide a spintronic device having highly efficient electrical generation and detection of spins (Safeer, Abstract, p.1074, p.1075, Col. 1, lines 5-16; p.1079, Col. 2, paragraph 3).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0170779 to Kelber in view of Hu (US Patent No. 10,217,798), Cho (US 2017/0229576), and Safeer (“Room-Temperature Spin Hall Effect in Graphene/MoS2 van der Waals Heterostructures” (2019) Nano Lett.,19, 1074−1082) as applied to claim 1, and further in view of Kato et al. (“Coherent spin manipulation without magnetic fields in strained semiconductor” (2004), Nature, Lett., Vol. 427, pp. 50-52; doi:10.1038/nature02202).
Regarding Claim 2, Kelber in view of Hu, Cho, and Safeer disclose the graphene spin transistor of claim 1. Further, Kelber does not specifically disclose that a spin electron is generated at a junction surface between the graphene 44layer and the first TMDC pattern by a current applied to the first TMDC pattern and the voltage applied to the gate electrode according to the Rashba-Edelstein effect, and a spin direction thereof is controlled by the gate voltage, thereby performing operation.
However, Kato teaches that in spintronic devices (Kato, Abstract, pages 50-52), the strained semiconductor heterostructures have structural inversion asymmetry (SIA) that gives rise to the Rashba hamiltonian, and strain induced spin splitting enables electrical control of electron spins in the absence of magnetic fields. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify a spin transistor device of Kelber/Hu/Cho/Safeer by forming a strained heterostructure having structural inversion asymmetry as taught by Kato, wherein the heterostructure comprised of 2D materials including graphene and TMD materials as taught by Hu, and having a high quality graphene-TMD interface as taught by Cho to have a spin electron that is generated at  a junction surface between the graphene 44layer and the first TMDC pattern by a current applied to the first TMDC pattern and the voltage applied to the gate electrode according to the Rashba-Edelstein effect, and a spin direction thereof is controlled by the gate voltage, thereby performing operation in order to provide improved spintronic transistor device with electrical control of electron spins in the absence of magnetic fields, and to enhance spin polarization of electrons due to inversion asymmetry formed by heterostructure including a high quality graphene-TMD interface, and to obtain a transistor with eliminated short-channel effect and low contact resistance (Kato, Abstract, page 52, Col. 2, paragraph 2; Hu, Col. 1, lines 15-16; Col. 2, lines 14-25;Col. 5, lines 36-62; Cho, ¶0002, ¶0017-¶0019, ¶0035, ¶0049-¶0051).
Claims 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0170779 to Kelber in view of Hu (US Patent No. 10,217,798), Cho (US 2017/0229576), and Safeer (“Room-Temperature Spin Hall Effect in Graphene/MoS2 van der Waals Heterostructures” (2019) Nano Lett.,19, 1074−1082) as applied to claim 1, and further in view of Koo et al. US 2015/0333123, hereinafter Koo).
Regarding Claim 2, Kelber in view of Hu, Cho, and Safeer disclose the graphene spin transistor of claim 1. Further, Kelber does not specifically disclose that a spin electron is generated at a junction surface between the graphene 44layer and the first TMDC pattern by a current applied to the first TMDC pattern and the voltage applied to the gate electrode according to the Rashba-Edelstein effect, and a spin direction thereof is controlled by the gate voltage, thereby performing operation.
However, Koo teaches a spin transistor including graphene (Koo, Figs. 1-2, ¶0003, ¶0008-¶0020, ¶0033-¶0049), wherein spin direction of electrons is determined by the gate voltage and the spin speed of electrons varies with the gate voltage applied to the gate electrode (100), specifically, electrons injected into the graphene layer (e.g., connected part 300) through the Rashba effect (Koo, Figs. 1-2, ¶0012, ¶0034-¶0038), and the spin direction of electrons is rotated at a predetermined angle from the spin direction in accordance with the gate voltage. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify a spin transistor device of Kelber/Hu/Cho/Safeer by forming the heterostructure comprised of 2D materials including graphene and TMD materials as taught by Hu, and having a high quality graphene-TMD interface as taught by Cho, wherein a graphene spin transistor includes a gate electrode controlling the spin direction of electrons as taught by Koo to have a spin electron that is generated at  a junction surface between the graphene 44layer and the first TMDC pattern by a current applied to the first TMDC pattern and the voltage applied to the gate electrode according to the Rashba-Edelstein effect, and a spin direction thereof is controlled by the gate voltage, thereby performing operation in order to provide improved spintronic transistor device with electrical control of electron spins, and to enhance spin polarization of electrons due to inversion asymmetry formed by heterostructure including a high quality graphene-TMD interface, and to obtain improved spin transistor which operates without a ferromagnet by easily extracting spins (Hu, Col. 1, lines 15-16; Col. 2, lines 14-25; Col. 5, lines 36-62; Cho, ¶0002, ¶0017-¶0019, ¶0035, ¶0049-¶0051; Koo, ¶0003, ¶0008-¶0012).
Regarding Claim 4, Kelber in view of Hu, Cho, Safeer, and Koo disclose the graphene spin transistor of claim 2. Further, Kelber does not specifically disclose that the graphene spin transistor controls on/off operations by adjusting the position of the Fermi level of the band structure depending on the voltage applied to the gate electrode. However, Koo teaches that spin direction of electrons is determined by the gate voltage applied to the gate electrode (100) of the graphene spin transistor which operates without a ferromagnet by easily extracting spins and controls on/off operations (Koo, Figs. 1-2, 5, ¶0003, ¶0008-¶0020, ¶0033-¶0049, ¶0064-¶0069).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify a spin transistor device of Kelber/Hu/Cho/Safeer/Koo by forming a graphene spin transistor including a gate electrode that controls the spin direction of electrons as taught by Koo to have the graphene spin transistor, wherein the graphene spin transistor controls on/off operations by adjusting the position of the Fermi level of the band structure depending on the voltage applied to the gate electrode in order to provide improved spin transistor with electrical control of electron spins in the absence of magnetic fields, and capable of operating without a ferromagnet by easily extracting spins (Koo, ¶0003, ¶0008-¶0012, ¶0064-¶0069).
Regarding Claim 5, Kelber in view of Hu, Cho, Safeer, and Koo disclose the graphene spin transistor of claim 2. Further, Kelber discloses that the gate insulating film comprises a high-k insulating film (e.g., Co3O4) (Kelber, Figs. 1, 3, ¶0019, ¶0022).
Regarding Claim 6, Kelber in view of Hu, Cho, Safeer, and Koo disclose the graphene spin transistor of claim 2. Further, Kelber discloses that the graphene spin transistor operates using only electricity without a magnetic field at room temperature (e.g., no external magnetic field is required) (Kelber, ¶0011, ¶0023).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0170779 to Kelber in view of Hu (US Patent No. 10,217,798), Cho (US 2017/0229576), Safeer (“Room-Temperature Spin Hall Effect in Graphene/MoS2 van der Waals Heterostructures” (2019) Nano Lett.,19, 1074−1082), and Koo (US 2015/0333123) as applied to claim 2, and further in view of Chen et al. (US Patent No. 9,466,686, hereinafter Chen).
Regarding Claim 7, Kelber in view of Hu, Cho, Safeer, and Koo disclose the graphene spin transistor of claim 2. Further, Kelber does not specifically disclose that a thickness of the gate insulating film is 1 to 10 nm. However, Chen teaches forming a graphene transistor (Chen, Fig. 1, Col. 1, lines 16-18; Col. 4, lines 14-67; Col. 5, lines 1-11; Col. 7, lines 14-54) having improved performance characteristics and comprising a gate insulating film (120/135) having a thickness in a range of 0.5 nm to 30 nm. The clamed range lies inside the range of Chen.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the graphene spin transistor of Kelber /Hu/Cho/Safeer/Koo by forming a gate insulating film as taught by Chen to have a thickness of the gate insulating film is 1 to 10 nm in order to provide a graphene transistor having improved performance characteristics (Chen, Col. 4, lines 14-50).
Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0170779 to Kelber in view of Lin et al. (US 2017/0098760, hereinafter Lin), Hu (US Patent No. 10,217,798), Cho (US 2017/0229576), and Safeer (“Room-Temperature Spin Hall Effect in Graphene/MoS2 van der Waals Heterostructures” (2019) Nano Lett.,19, 1074−1082).
With respect to Claim 13, Kelber discloses a graphene spin transistor (e.g., spin field effect transistor (spin-FET) based upon graphene) (Kelber, Figs. 1, 3a-3c, ¶0007-¶0011, ¶0016-¶0023) comprising:
       a gate electrode (e.g., ferromagnetic gate, Co) (Kelber, Figs. 1, 3, ¶0007, ¶0021-¶0022);
       a gate insulating film (e.g., magnetic oxide layer, Co3O4) (Kelber, Figs. 1, 3, ¶0019, ¶0022) configured to insulate the gate electrode;
       a graphene layer (Kelber, Figs. 1, 3, ¶0017, ¶0022) formed to face the gate electrode based on the gate insulating film; and
       a first pattern (e.g., the source extending to cross the graphene layer) (Kelber, Figs. 1, 3c, ¶0019, ¶0023) and a second pattern (e.g., the drain extending to cross the graphene layer) formed to cross the graphene layer in a transverse direction thereof so as to be spaced a predetermined distance apart from each other in a longitudinal direction thereof,
       wherein a spin current is induced (e.g., polarization of graphene electrons is due to alignment of graphene conduction band electrons with Co ions that yields polarization of the conduction electrons) (Kelber, Figs. 1, 3a-3c, ¶0008, ¶0011, ¶0023) due to spin-biased electrons between the first pattern (e.g., the source) and the second pattern (e.g., the drain), 
       wherein a spin direction of the spin-biased electrons is controlled by the gate electrode (e.g., the gated spin-FET device) (Kelber, Figs. 1, 3a-3c, ¶0007, ¶0011, ¶0023), thereby performing operation.
Further, Kelber does not specifically (1) a logic gate using a graphene Rashba spin transistor; (2) a first TMDC pattern and a second TMDC pattern, wherein a spin current is induced using a spin-momentum locking band structure formed at each interface between the graphene layer and the first TMDC pattern, and between the graphene layer and the second TMDC pattern, wherein a voltage applied to the gate electrode, wherein a voltage difference between a first area of the second TMDC pattern and a second area of the graphene layer, which is adjacent to the second TMDC pattern in the opposite direction of the first TMDC pattern, has characteristics of an off state when the voltage applied to the gate electrode is zero, and has characteristics of an on state when the applied voltage is greater than or less than a voltage for the off state by a predetermined value, thereby performing operation, and (3) wherein output voltage of the graphene spin transistor is produced by the Rashba-Edelstein effect in which an electric field is generated by tilting of the band structure of materials on the junction surfaces between the graphene layer and the first TMDC pattern and the second TMDC pattern, in which up-spin electrons and down-spin electrons are generated due to spin- momentum locking in a Rashba type, and in which injection or diffusion of excessive spin electrons generated on the junction surface between the graphene layer and the first TMDC pattern occurs from the first TMDC pattern to the second TMDC pattern through the graphene layer.
Regarding (1), Lin teaches a transition metal dichalcogenide (TMD)-based spintronic device that is tunable and electric-gate controlled, without the need of an external magnetic field, and applied to a logic gate (Lin, Figs. 1-2, ¶0005-¶0013, ¶0017-¶0040), the logic gate (Lin, Figs. 1-2, ¶0032) comprising: and that in spintronic devices (Lin, Figs. 1-2, ¶0022, ¶0025-¶0028) based on TMD materials, the spin polarization of electrons occurs due to inversion asymmetry, and inversion symmetry is absent when there is a single or odd number of TMD layers, and in multilayer TMD having an even number of layers, inversion symmetry is broken by forming a heterostructure without inversion symmetry.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify a graphene spin transistor device of Kelber by forming a logic gate including a graphene transistor as taught by Lin to have a logic gate using a graphene spin transistor in order to provide a high-performance spintronic device having high controllability (Lin, ¶0005-¶0011, ¶0032).
Regarding limitations recited in preamble “Rashba spin transistor”, it is noted that the recitation “Rashba” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Regarding (2), Hu teaches forming transistor devices (Hu, Fig. 4A, Col. 1, lines 15-16; Col. 2, lines 14-25; Col. 4, lines 30-53; Col. 5, lines 30-62; Col. 7, lines 26-45) from the layered combinations of different 2D materials referred as van der Waals heterostructures, wherein the 2D materials includes graphene, MoS2, MoSe2, WS2, and WSe2, and combinations thereof; specifically, van der Waals heterostructures have band gaps ranging from 0 eV to greater than 5 eV, and have properties that are tuned, e.g. via modifying thickness, imposing an electric field, and/or imposing strain effects; and the transistors made from 2D materials are naturally immune to the short-channel effect, which is a dominant factor limiting the scaling and performance of conventionally implemented silicon-based MOSFETs.
Furthermore, Cho teaches that graphene as 2D material has a strong bonding with TMDs and capable of forming a low contact resistance (Cho, Fig. 1A, ¶0002, ¶0017-¶0019, ¶0035-¶0040, ¶0044, ¶0049-¶0051), and heterostructure comprised of graphene-TMD includes an interface between the strained graphene and TMD due to lattice constant mismatch between the graphene and the TMD (e.g. MoS2), and the doped graphene is capable of forming ohmic contact with TMD, wherein a voltage difference between a first area of the TMD pattern (e.g., at the drain contact 207) and a second area of the graphene layer (e.g., at the source contact 206) has characteristics of an off state (e.g., Fig. 3a shows the “off” condition when the switching voltage Vgs=0) (Cho, Fig. 3A, ¶0026-¶0028) when the voltage applied to the gate electrode is zero, and has characteristics of an on state (e.g., Fig. 3b shows the “on” condition when the switching voltage Vgs is in a range of 1-4V) (Cho, Fig. 3B, ¶0028) when the applied voltage is greater than a voltage for the off state by a predetermined value, thereby performing operation.
Note that it is well known in theory that a two-dimensional material (such as MoS2) bonded to the graphene layer forms a spin-momentum15 locking band structure at interfaces between the TMDC and the graphene layer (as admitted by Applicant, page 17, lines 12-22 of the original specification).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the logic gate using a graphene spin transistor of Kelber/Lin by forming a heterostructure including graphene and other 2D material as a van der Waals heterostructure comprised of graphene and TMD materials as taught by Hu, and having a high quality graphene-TMD interface as taught by Cho, wherein the on/off switching is realized by applying a gate voltage as taught by Cho to have a first TMDC pattern and a second TMDC pattern, wherein a spin current is induced using a spin-momentum locking band structure formed at each interface between the graphene layer and the first TMDC pattern, and between the graphene layer and the second TMDC pattern, wherein a voltage applied to the gate electrode, wherein a voltage difference between a first area of the second TMDC pattern and a second area of the graphene layer, which is adjacent to the second TMDC pattern in the opposite direction of the first TMDC pattern, has characteristics of an off state when the voltage applied to the gate electrode is zero, and has characteristics of an on state when the applied voltage is greater than or less than a voltage for the off state by a predetermined value, thereby performing operation in order to provide improved spintronic transistor device with enhanced spin polarization of electrons due to inversion asymmetry formed by heterostructure including a high quality graphene-TMD interface, and to obtain a transistor with eliminated short-channel effect and low contact resistance (Hu, Col. 1, lines 15-16; Col. 2, lines 14-25;Col. 5, lines 36-62; Cho, ¶0002, ¶0017-¶0019, ¶0035, ¶0049-¶0051).
Regarding (3), Safeer teaches forming graphene/MoS2 van der Waals heterostructure-based device (Safeer, Figs.1-3, Abstract, p.1074-p.1079) has efficient spin-to charge voltage output because graphene is excellent material for spin transport and spin-to-charge current conversion is associated with the proximity-induced Rashba-Edelstein effect (REE) in graphene, wherein TMDs imprint their strong spin-orbit coupling effect into graphene via the proximity effect; the REE is a phenomena (Safeer, Figs. 1-3, p.1075, paragraph 2) that convert charge currents into spin densities, and its reciprocal effect (inverse REE) coverts spin densities into charge currents, and this mechanism leads to the highly efficient electrical generation and detection of spins that is important or realization of spintronic devices (Safeer, Figs. 1-3, p.1075, Col. 1, lines 5-16); graphene/MoS2 heterostructure device includes MoS2 disposed in the middle of cross-shaped graphene (Safeer, Fig. 1, p.1075, Col. 1, paragraph 3; Col. 2) for the proximity-induced Rashba−Edelstein effect in graphene, a charge current applied along the graphene/MoS2 stripe creates a spin accumulation with in-plane spin polarization, which then diffuses to the graphene channel; in the TMD-proximized graphene, spin-to charge current conversion is also associated with the spin Hall effect (SHE) that is indistinguishable from the REE effect in graphene; in the SHE in graphene, a charge current applied along the graphene/MoS2 stripe results in a spin current with out-of-plane spin polarization in the graphene channel;  and that the device concept of Safeer (Safeer, Figs. 1-3, p.1079, paragraph 3) includes integration of a gate to have a gate voltage to tune the spin-to-charge conversion in graphene.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the logic gate using a spin transistor device of Kelber/Lin/Hu/Cho by forming graphene/MoS2 van der Waals heterostructure-based device as taught by Safeer, wherein spin-to-charge current conversion is associated with the proximity-induced Rashba-Edelstein effect (REE) in graphene and a gate voltage is applied to tune the spin-to-charge conversion in graphene to have output voltage of the graphene spin transistor is produced by the Rashba-Edelstein effect in which an electric field is generated by tilting of the band structure of materials on the junction surfaces between the graphene layer and the first TMDC pattern and the second TMDC pattern, in which up-spin electrons and down-spin electrons are generated due to spin- momentum locking in a Rashba type, and in which injection or diffusion of excessive spin electrons generated on the junction surface between the graphene layer and the first TMDC pattern occurs from the first TMDC pattern to the second TMDC pattern through the graphene layer in order to provide a spintronic device having highly efficient electrical generation and detection of spins (Safeer, Abstract, p.1074, p.1075, Col. 1, lines 5-16; p.1079, Col. 2, paragraph 3)
Regarding Claim 17, Kelber in view of Lin, Hu, Cho, and Safeer disclose the logic gate of claim 13. Further, Kelber does not specifically disclose that the graphene layer has a structure in which one side thereof is divided into two or more branches.
However, Lin discloses that the logic gate comprises a spin transistor having a U-shape geometry so that the TMD layer incudes a three arms (Lin, Fig. 3, ¶0005, ¶0020, ¶0031-¶0032, ¶0042-¶0044) such that one side of the TMD layer is divided into two branches.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the logic gate using a spin transistor device of Kelber/Lin/Hu/Cho/Safeer by forming the graphene layer having a U-shape geometry as taught by Lin to have the graphene layer that has a structure in which one side thereof is divided into two or more branches in order to provide improved spintronic transistor device with enhanced spin polarization of electrons due to inversion asymmetry formed by heterostructure including a graphene layer and TMD layer (Lin, ¶0005-¶0006, ¶0011, ¶0022, ¶0025-¶0028).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0170779 to Kelber in view of Lin (US 2017/0098760), Hu (US Patent No. 10,217,798), Cho (US 2017/0229576), and Safeer (“Room-Temperature Spin Hall Effect in Graphene/MoS2 van der Waals Heterostructures” (2019) Nano Lett.,19, 1074−1082) as applied to claim 13, and further in view of Koo (US 2015/0333123).
Regarding Claim 14, Kelber in view of Lin, Hu, Cho, and Safeer disclose the logic gate of claim 13. Further, Kelber does not specifically disclose that a spin electron is generated at a junction surface between the graphene 44layer and the first TMDC pattern by a current applied to the first TMDC pattern and the voltage applied to the gate electrode according to the Rashba-Edelstein effect, and a spin direction thereof is controlled by the gate voltage, thereby performing operation.
However, Koo teaches a spin transistor including graphene (Koo, Figs. 1-2, ¶0003, ¶0008-¶0020, ¶0033-¶0049), wherein spin direction of electrons is determined by the gate voltage and the spin speed of electrons varies with the gate voltage applied to the gate electrode (100), specifically, electrons injected into the graphene layer (e.g., connected part 300) through the Rashba effect (Koo, Figs. 1-2, ¶0012, ¶0034-¶0038), and the spin direction of electrons is rotated at a predetermined angle from the spin direction in accordance with the gate voltage, a spin direction thereof is controlled by the gate voltage, thereby performing operation. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the logic gate using a graphene spin transistor device of Kelber/Lin/Hu/Cho/Safeer by forming the heterostructure comprised of 2D materials including graphene and TMD materials as taught by Hu, and having a high quality graphene-TMD interface as taught by Cho, wherein a graphene spin transistor includes a gate electrode controlling the spin direction of electrons as taught by Koo to have a spin electron that is generated at  a junction surface between the graphene 44layer and the first TMDC pattern by a current applied to the first TMDC pattern and the voltage applied to the gate electrode according to the Rashba-Edelstein effect, a spin direction thereof is controlled by the gate voltage, thereby performing operation in order to provide improved spintronic transistor device with electrical control of electron spins, and to enhance spin polarization of electrons due to inversion asymmetry formed by heterostructure including a high quality graphene-TMD interface, and to obtain improved spin transistor which operates without a ferromagnet by easily extracting spins (Hu, Col. 1, lines 15-16; Col. 2, lines 14-25; Col. 5, lines 36-62; Cho, ¶0002, ¶0017-¶0019, ¶0035, ¶0049-¶0051; Koo, ¶0003, ¶0008-¶0012).
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0170779 to Kelber in view of Lin (US 2017/0098760), Hu (US Patent No. 10,217,798), Cho (US 2017/0229576), and Safeer (“Room-Temperature Spin Hall Effect in Graphene/MoS2 van der Waals Heterostructures” (2019) Nano Lett.,19, 1074−1082) as applied to claim 13, and further in view of Koo et al. (US Patent No. 8,125,247, hereinafter Koo (‘247)).
Regarding Claim 16, Kelber in view of Li, Hu, Cho, and Safeer disclose the logic gate of claim 13. Further, Kelber does not specifically disclose that voltages applied to the first gate electrode and the second gate electrode are individually controlled to independently turn on/off two channels.
However, Cho teaches forming a gate electrode (e.g., 105) (Cho, Figs. 1A-1B,) in an area where the TMDC pattern (101) intersects the graphene layer (103), and that graphene as 2D material has a strong bonding with TMDs and capable of forming a low contact resistance (Cho, Fig. 1A, ¶0002, ¶0017-¶0019, ¶0035-¶0040, ¶0044, ¶0049-¶0051), and heterostructure comprised of graphene-TMD includes an interface between the strained graphene and TMD due to lattice constant mismatch between the graphene and the TMD (e.g. MoS2), and the doped graphene is capable of forming ohmic contact with TMD.
Further, Koo (‘247) teaches forming a complementary spin transistor logic circuit (Koo (‘247), Figs. 1, 6, Col. 1, lines 15-16; lines 40-47; Col. 2, lines 38-62; Col. 3, lines 43-67; Col. 4, lines 1-13, lines 51-59; Col. 6, lines 32-65) having low power consumption, fast processing, and multi switching characteristics that belong to spin, and comprising the complementary spin transistors including channel layers comprised of graphene, wherein the spin transistor logic circuit performs an operation among the group consisting of OR gate, AND gate, NOR gate, and NAND gate; specifically,  the complementary spin transistor circuit comprises parallel and anti-parallel spin transistors having a first gate electrode disposed on a first channel area and a second gate electrode disposed on a second channel area; and voltages (e.g., Vg1 and Vg2) (Koo (‘247), Figs. 1, 6, Col. 6, lines 46-65) applied to the first gate electrode and the second gate electrode are individually controlled to independently turn on/off two channels.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the logic gate using a graphene spin transistor device of Kelber/Lin/Hu/Cho/Safeer by forming a complementary spin transistor logic circuit comprising parallel and anti-parallel spin transistors including a first gate electrode and a second gate electrode as taught by Koo (‘247), wherein the spin transistors comprise a heterostructure including graphene and TMD materials having a high quality graphene-TMD interface and a gate disposed in an area where the TMDC pattern intersects the graphene layer as taught by Cho to have voltages applied to the first gate electrode and the second gate electrode are individually controlled to independently turn on/off two channels in order to provide a complementary spin transistor logic circuit having low power consumption, fast processing, and multi switching characteristics that belong to spin; to obtain a spin transistor having low contact resistance (Koo (‘247), Col. 1, lines 15-16; lines 40-47; Col. 2, lines 38-62; Cho, ¶0002, ¶0017-¶0019, ¶0035, ¶0049-¶0051).
Regarding Claim 18, Kelber in view of Li, Hu, Cho, and Safeer disclose the logic gate of claim 17. Further, Kelber does not specifically disclose that two or more gate electrodes are formed in two or more areas where two or more branches of the graphene layer intersect the first TMDC pattern.
However, Cho teaches forming a gate electrode (e.g., 105) (Cho, Figs. 1A-1B,) in an area where the TMDC pattern (101) intersects the graphene layer (103), and that graphene as 2D material has a strong bonding with TMDs and capable of forming a low contact resistance (Cho, Fig. 1A, ¶0002, ¶0017-¶0019, ¶0035-¶0040, ¶0044, ¶0049-¶0051), and heterostructure comprised of graphene-TMD includes an interface between the strained graphene and TMD due to lattice constant mismatch between the graphene and the TMD (e.g. MoS2), and the doped graphene is capable of forming ohmic contact with TMD.
Further, Koo (‘247) teaches forming a complementary spin transistor logic circuit (Koo (‘247), Figs. 1, 6, Col. 1, lines 15-16; lines 40-47; Col. 2, lines 38-62; Col. 3, lines 43-67; Col. 4, lines 1-13, lines 51-59; Col. 6, lines 32-65) having low power consumption, fast processing, and multi switching characteristics that belong to spin, and comprising the complementary spin transistors including channel layers comprised of graphene, wherein the spin transistor logic circuit performs an operation among the group consisting of OR gate, AND gate, NOR gate, and NAND gate; specifically,  the complementary spin transistor circuit comprises parallel and anti-parallel spin transistors having a first gate electrode disposed on a first channel area and a second gate electrode disposed on a second channel area; and voltages (e.g., Vg1 and Vg2) (Koo (‘247), Figs. 1, 6, Col. 6, lines 46-65) applied to the first gate electrode and the second gate electrode are individually controlled to independently turn on/off two channels.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the logic gate using a graphene spin transistor device of Kelber/Lin/Hu/Cho/Safeer by forming a complementary spin transistor logic circuit comprising parallel and anti-parallel spin transistors including a first gate electrode and a second gate electrode as taught by Koo (‘247), wherein the spin transistors comprise a heterostructure including graphene and TMD materials having a high quality graphene-TMD interface and a gate disposed in an area where the TMDC pattern intersects the graphene layer as taught by Cho to have two or more gate electrodes that are formed in two or more areas where two or more branches of the graphene layer intersect the first TMDC pattern in order to provide a complementary spin transistor logic circuit having low power consumption, fast processing, and multi switching characteristics that belong to spin; to obtain a spin transistor having low contact resistance (Koo (‘247), Col. 1, lines 15-16; lines 40-47; Col. 2, lines 38-62; Cho, ¶0002, ¶0017-¶0019, ¶0035, ¶0049-¶0051).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-7, 13-14 and 16-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891